Citation Nr: 1632184	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-24 244	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an effective date earlier than September 3, 2008, for the award of service connection for status-post right knee surgery with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1986.  He had additional service in the Army National Guard (ARNG), including active a period of duty for training rom May 1978 to August 1978, and service continuing from 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an August 2014 rating decision issued by VA's Appeals Management Center.

The Veteran testified at a hearing before the undersigned in June 2012.  A hearing transcript is of record.

In a July 2014 decision, the Board granted entitlement to service connection for the Veteran's right knee disability, and remanded the claim of entitlement to service connection for asthma for further evidentiary development.

The issue of entitlement to an effective date earlier than September 3, 2008, for the award of service connection for the Veteran's right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's asthma was incurred during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 1111, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran has current asthma, as diagnosed in an April 2010 VA examination report.  Private treatment records dated from January to March 2012 also show treatment for active asthma. 

Uncertainty arises in the record with respect to whether the Veteran's asthma preexisted his entry into active service.  In his February 1978 report of medical history, as part of his ARNG enlistment examination, he checked the box indicating that he currently or previously had "shortness of breath."  He did not check the box for "asthma."  No clarification was provided.  The examiner found no clinical abnormalities of the lungs, and the Veteran was noted to be in excellent health and physical condition, with no significant defects or diagnoses.  Thereafter, in a report of medical history for a December 1979 Army enlistment examination, the Veteran denied shortness of breath and asthma, and no pertinent clinical abnormalities were found or diagnosed on examination.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2015).  This presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  To be "noted" for the purposes of establishing a presumption of soundness, the condition must be recorded in the entrance examination report.  History of preservice existence of a disease does not constitute a notation of such condition.  See 38 USCA § 1111; 38 C F R § 3 304 (b); see also Crowe v Brown, 7 Vet App 238, 240 (1994) (holding that "asthma" was not "noted" where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).

Here, the Board has determined that the presumption of soundness applies with respect to the Veteran's asthma, as it was not noted on his examination for induction into active service.  Accordingly, the presumption of soundness can only be rebutted by clear and unmistakable evidence that the Veteran's asthma both (1) pre-existed service and (2) was not aggravated beyond natural progression in service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If these burdens are not met, then the Veteran's claim is for service incurrence for asthma.  

Although the Veteran initially asserted in his September 2008 claim that his asthma began during service in 1982, he has since generally reported a longstanding-history of asthma since childhood.  In December 1984, he reported asthma as a child that decreased in adulthood.  He has argued during the course of his appeal that he had no symptoms at the time he entered active duty, and that his asthma was aggravated by service.  

The Board remanded this claim in July 2014 to obtain a medical opinion with respect to whether the Veteran's asthma clearly and unmistakably preceded his active service, and if so, whether it was clearly and unmistakably not aggravated beyond its natural progression.  In a June 2015 opinion, a VA physician gave the opinion that without having all medical records prior to the Veteran's service, there was no clear and unmistakable evidence that asthma existed prior to service.  

Based on this finding and the evidence of record, including the Veteran's report, the Board cannot conclude that the Veteran's asthma clearly and unmistakably preexisted his entry into active service.  Accordingly, the presumption of soundness is not rebutted and the claim must be treated as an ordinary claim for service connection.  Wanner v. Principi, 370 F.3d 1124   (Fed. Cir. 2004).

The evidence shows that the Veteran suffered from asthma during service.  Service records show treatment in November 1982 (while in Alaska) and December 1984 (while in Florida) for asthma.  In November 1982, he apparently denied any symptoms for 1.5 years.  A December 1984 diagnosis included possible exercise induced bronchospasm.  Despite the evidence of treatment in service, a March 1986 examination for separation from active duty noted that the Veteran had asthma in childhood with shortness of breath and no recurrence since childhood. 

After active duty, in an August 1990 ARNG enlistment examination, the Veteran reported having "asthma."  A July 1994 periodic service examination noted asthma and shortness of breath related to seasonal changes, with a diagnosis of "asthma-childhood, recent flare-ups."  A May 2009 service treatment record diagnosed chronic stable asthma.

The service treatment records document asthma in service, and contemporaneous treatment records document ongoing treatment for asthma in the years following active service, during the Veteran's ARNG service, and in recent years; thus, the evidence establishes that the asthma identified in service is the same disease currently being treated.  This evidence suffices to establish a nexus between the Veteran's current asthma and his service.  

Although VA examiners have provided negative opinions in this case, each examiner began with a presumption that the Veteran's asthma preexisted his entry into active service, in spite of a lack of a requisite finding that the asthma clearly and unmistakably preexisted his entry into service.  The VA examiner opinions are inadequate, and therefore, are afforded minimal probative value.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Resolving reasonable doubt in the Veteran's favor; the elements for service connection for asthma are all demonstrated and service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for asthma is granted


REMAND

Following issuance of the August 2014 rating decision that implemented the Board's decision to grant entitlement to service connection for the Veteran's right knee disability, effective September 3, 2008, the Veteran submitted a timely May 2015 notice of disagreement on an official VA form with respect to the assigned effective date for the award of service connection.  Before the Board can consider this claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the claim is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to an effective date earlier than September 3, 2008, for the award of service connection for status-post right knee surgery with degenerative arthritis.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


